                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

CAROL A. KELLOGG, Individually, and             )
as sole Heir-at-Law and Administrator           )
of the Estate of Lee J. Witschi, deceased       )
                                                )
                       Plaintiff,               )
                                                )
       v.                                       )
                                                )   Case No. 6:18-CV-01061-JTM-JPO
KEITH COLEMAN, Sheriff of Ottawa                )
County, Kansas,                                 )
In his official capacity;                       )
                                                )
RUSSELL THORNTON, Undersheriff of               )
Ottawa County, Kansas,                          )
Both in his official and individual capacity;   )
                                                )
THE BOARD OF COUNTY                             )
COMMISSIONERS OF THE COUNTY                     )
OF OTTAWA                                       )
In its official capacity;                       )
                                                )
FRANK GENT, a Minneapolis, Kansas               )
Police Officer                                  )
Both in his official and individual capacity;   )
                                                )
WILLIAM CARR, a Minneapolis, Kansas             )
Police Officer                                  )
Both in his official and individual capacity;   )
                                                )
THE CITY OF MINNEAPOLIS, KANSAS                 )
In its official capacity;                       )
                                                )
and                                             )
                                                )
THE EVANGELICAL LUTHERAN                        )
GOOD SAMARITAN SOCIETY d/b/a                    )
GOOD SAMARITAN SOCIETY -                        )
MINNEAPOLIS                                     )
                                                )
                       Defendants.              )
